3. Somalia (debate)
The next item is the debate on six motions for resolutions on Somalia.
author. - Madam President, for many generations people from Somaliland and Somalia have been coming to my constituency of London. They have a long tradition of working in the British Merchant Navy and sending monies back home. During my time in the British Parliament, I was Co-Chairman of the British-Somali All-Party Group. Sometimes we took up problems and sometimes we took up personal issues and so forth. There were many of these. The Somalis were wonderful people but were not served by particularly wonderful leaders.
Now things have gone from bad to worse. We now have a failed state. We have a situation where the country has some of the worst health statistics in the world. Its people face violence every day and continually rising child and maternal mortality rates. They are being caught in the crossfire between Ethiopian and government troops and the court militias. That is why this issue is on the agenda today. We can see how awful it is to live in Somalia today. We can see the glaring necessity to get humanitarian aid there, and yet we cannot get it there. We can see the need for peacekeeping forces, and we welcome what the African Union has promised, but we do not welcome what it is actually providing. It is nothing like what has been promised.
At the moment all we have there is Ugandan troops. Until the promised figure of 8 000 troops is reached, the Ethiopians will not leave. We have to see how we can get people talking - talking across borders, talking across some of our traditional prejudices - because, if people do not talk, there will be no stability, and if there is no stability then there is no future for that country. If there is no future, then more people will die. We will not be responsible, but we will have played no part in preventing that happening.
author. - (ES) Madam President, I also obviously want to stress the importance of this resolution, especially in the context of the debate that we had this morning. We are talking precisely about how to deal with the situation of fragile states. Somalia is not only a fragile state, it is actually a failed state.
However, on this point we must not forget, as Mr Bowis was saying, that the enormous level of violence that exists in the country at the moment is primarily fuelled by the continuous entry of arms, mainly light weapons and ammunition, which come from other countries in the region, and in many cases directly from Western countries, which include the European Union.
We therefore must not forget that, as well as reacting to the current immediate consequences of what is happening in Somalia, we also have a responsibility for this situation, and when we talk about the obligation and responsibility to protect, which is what we are used to doing in this type of debate, we also need to take our own responsibility for prevention, for example by controlling arms exports.
author. - (PT) Yesterday in Mogadishu there were incitements to attack African Union forces - such is the scale of the tragedy and loss of control that are destroying Somalia and inflaming the entire Horn of Africa. The EU must, as a matter of urgency, bring pressure to bear on all parties to the conflict to commit themselves to an inclusive process of national reconciliation, capable of tackling the political issues at the root of the crisis. The 'transitional government' will remain a fiction if it continues to take no action to protect the civilian population and facilitate humanitarian aid.
Somalia is more awash with arms than ever, according to a recent UN report. It is essential for countries and dealers who breach the arms embargo imposed in 1992 to be stopped and held accountable. Finally the African Union peacekeeping force urgently needs to be strengthened and the occupying Ethiopian troops need to leave. It should be acknowledged that the Ethiopian intervention, instigated by the Bush administration with the passive complicity of the European Union, did not bring peace or government or even help to combat terrorism in Somalia. It only brought more suffering, poverty and death to the people of the whole region.
author. - (PL) Madam President, we are talking here today about the tragedy that has taken place in Somalia. It is generally said that there are three intervention measures that can be taken in such a case: diplomatic pressure, an economic embargo and, if necessary, armed intervention. There is, however, a fourth possibility that we do not mention, and that is that EU countries should start by removing the potential for their own pseudo-business to corrupt bureaucrats in various post-colonial countries, who then set about starting civil wars, often in the basic interests that the pseudo-business is pursuing.
Let me say something else on the same subject that Mr Romeva i Rueda and Mrs Gomes: surely the weapons used in these countries, including Somalia, are produced in and exported from so-called democratic countries, countries that are economically developed. States in this part of the world should specifically put pressure on their own arms producers and pseudo-businessmen to ensure that they do not provoke or play a role in the worst disasters unfolding on the planet today.
author. - Madam President, Somalia has been the subject of European Parliament and UN resolutions in the past. Unfortunately, the situation there has not improved and the prolonged destructive civil war has carried on unabated. The resulting tragic human suffering continues, with hundreds of thousands of poverty-stricken refugees, thousands of malnourished and dying children, and the reported emergence in the region of contagious diseases like cholera and hepatitis. That country is in a desperate situation, where anarchy and the law of the jungle prevail.
In this joint motion for a resolution, as in previous ones, we make a series of useful suggestions, such as the cessation of all foreign military intervention in Somalia - mainly from Ethiopia and Eritrea - and full implementation of the arms embargo against Somalia, which, although imposed 15 years ago, is sadly still to become truly effective.
We also make a call for protection of freedom of the press by strongly condemning the Somali Government's systematic harassment of the media and its shameful failure to investigate the killing of journalists whose reporting was deemed to be critical of the government.
We make these calls conscious of the fact that the chances of them being listened to are very slim indeed. Still, we must persevere in the hope that perhaps common sense and a humanistic attitude will at last prevail and that the Somali people eventually will see more peaceful and prosperous days.
author. - (NL) Madam President, since 1991, Somalia has no longer existed in practice as a country, at least in the sense of the territory of the former Italian colony. Only in the north, in the former British colony of Somaliland, does a kind of state exist, but this state is not recognised internationally.
The place of the state has been taken by a number of warlords, who alternate between fighting and cooperating with each other. The army of neighbouring Ethiopia has appointed itself their joint protector. The Union of Islamic Courts, on the other hand, is their joint adversary and wants to reunite Somalia on the basis of traditional Islamic rules, without the warlords.
All attempts so far to establish a generally accepted unity government and to help Somalia function again as a state have failed. The Commission's financial support for the Transitional Federal Institutions that were created in 2004 appeared justified at the time but led to the accusation that the European Union was taking sides in an armed conflict and thus cooperating with Ethiopia against the forces that would prefer to see a strict Islamic regime in power.
Such a European policy, however well meaning, cannot succeed without the support of the inhabitants of Somalia. For this reason, it is good that the motion for a resolution on which we are soon to vote calls for the cessation of foreign military intervention and for dialogue and reconciliation at domestic level.
Madam President, since the fall of the Siad Barre regime in 1991, Somalia has not had a properly functioning government. The internal situation is one of chaos and anarchy. As a result of the conflict between the rebels of the Islamic Courts Union and provisional government troops, 850 000 people were made homeless and there were many deaths.
The situation in Somalia is dramatic. Cholera is spreading throughout the region, more than 1.5 million people require urgent medical aid and tens of thousands of children are suffering from malnutrition. There is a real risk that this conflict could lead to destabilisation throughout the region. Of even more concern is the fact that of the promised 8 000 African Union soldiers, only 1 600 have so far been deployed in mediatory action.
Because of this, the African Union, the United States, the European Union and the UN should increase humanitarian and logistical aid for the Somalians as well as step up diplomatic efforts aimed at accelerating the peace process and establishing a stable government through free elections in 2009.
Madam President, Somalia lies on the Somalian Peninsula, known as the Horn of Africa, and is an ethnically and religiously homogeneous state. Somalians constitute 97% of the population, with almost 100% professing Islam.
With its natural resources it had the conditions necessary to achieve economic development and a decent life for citizens in the Republic of Somalia, which came into being in 1960. Sadly, a coup d'état, a civil war, changes in political orientation, tribal divisions and the involvement of the Islamic Courts Union with its links to the Taleban in the struggle for power have combined to create hell on earth for the people of Somalia.
How can we help these people? The solution to the Somalia issue lies with the UN and the African Union. In the interests of Africa, the African Union should step up its political and military activities to protect people and create the conditions necessary for the absolutely essential humanitarian aid to be provided by the UN and the European Union. In Somalia's situation a debate on human rights violations, which are occurring on a massive scale in that country, will not change anything. What are needed is action that would be supported by the European Union.
Member of the Commission. - Madam President, I fully agree with Mr Bowis that, as long as people talk, there is always hope. We consider it very timely to have this wake-up call on Somalia today, since the situation currently poses a significant threat to peace and security, not only in the region but also beyond. It also causes immense suffering for the people of Somalia.
As you know, the Union has taken a lead role in the Somali peace process and the establishment of the transitional federal institutions. We have always strived for a political solution involving all Somali parties, and Commissioner Louis Michel carried out a last-ditch peace mission to rescue the peace process prior to the Ethiopian intervention in December 2006 and has been instrumental in linking EU support to the African Union peace mission to Somalia and to the launch of a genuine National Reconciliation Congress.
We have an unfolding humanitarian disaster and a diminishing humanitarian space in Somalia, including a crackdown on the independent media and journalists, who are dying in targeted killings. The current levels of humanitarian distress in south and central Somalia have reached alarming proportions. An estimated 1.5 million people are in need of humanitarian assistance, including more than 730 000 internally displaced persons, of whom one-third are estimated to be at extreme risk. An estimated 173 000 Mogadishu residents fled the violence in the past two weeks alone.
I also wish to inform you that, in response to the current humanitarian crisis, the Commission's Humanitarian Aid Office, ECHO, is working with implementing partners to support 1.5 million people, providing the local population, internally displaced people and host communities with access to water, sanitation, nutrition, drugs and support for livestock and livelihoods. This year, it has allocated the highest ever budget for assistance to Somalia, amounting to EUR 20 million.
We are also very concerned about the evolving security situation in Mogadishu and other regions in south-central Somalia. Insurgency operations appear to be expanding and all parties have significantly increased their military capabilities in the past weeks. The EU is committed to following a multi-pronged approach that entails supporting a comprehensive security strategy, including a ceasefire process and a full deployment of the African Union Mission in Somalia that would facilitate Ethiopian withdrawal, and encouraging the nomination of a representative and effective Prime Minister and government while engaging and providing reassurances to the opposition, to facilitate their involvement during the remainder of the transitional period leading up to elections in 2009.The EU will also urge all parties to respect basic human rights and international humanitarian law.
Finally, we need to take into account the regional dimensions of the crisis and engage with Ethiopia and Eritrea, which are fighting a proxy war in Somalia, which risks provoking their own border conflict. The Commission has nominated an EC Special Envoy for Somalia and is driving forward proposals for EU action at the General Affairs and External Relations Council. It remains committed to working closely with the European Parliament to stem violence and to find a political solution to this crisis.
Mr Matsakis will speak on a procedural matter.
Madam President, on a point of order before we proceed with the vote, I note once again that there is no Council representation in this Chamber. This is now becoming almost a permanent situation, and perhaps something needs to be done about it.
The debate is closed.
The vote will take place at the end of the debate.
Written declarations (Rule 142)
The situation in Somalia is a reflection of a collapsed state and failed economy. There has been no functioning government since the overthrow of the Said Barre regime in 1991 which led to anarchy, inter-clan fighting and banditry.
The recent fighting between the Union of Islamic Courts and allied Ethiopian and Transitional Federal Government troops has displaced at least 100 000 people and famine threatens. Yet the worsening security situation in Mogadishu has prevented international NGOs from coping with this unfolding humanitarian catastrophe.
I welcome the efforts by the African Union to assemble a peacekeeping force to help with national reconciliation, but only 20% of the promised 8 000 have actually been deployed. The African Union must honour its commitments. However, the European Union must in parallel increase its efforts to provide political, financial and logistic support.
The international community, including the EU, must step up the provision of humanitarian aid to the displaced people. The ultimate solution, however, to restoring Somalia to a functioning state requires the International Somalia Contact Group, including the African Union, the UN, the EU and the US, to engage with actors inside Somalia to support the implementation of the Transitional Federal Charter and Institutions.